COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-355-CV



BILLY COBB AND ERNIE'S	APPELLANTS

PLUMBING SERVICE, INC.



V.



MONDRICK THOMAS AND                                                          APPELLEES

THERON  HOBBS, AS NEXT FRIEND 

OF SHANTAVIA AND SHANAVIA HOBBS	



------------

FROM THE 67
TH
 
DISTRICT COURT OF TARRANT COUNTY

------------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------



We have considered the parties’ “Agreement Pursuant To Compromise And Settlement Of All Claims.”  It is the court's opinion that the request should be granted; therefore, we vacate the trial court’s judgment of July 28, 2003, and dismiss Appellees’ claims and causes of action with prejudice.  
See 
Tex. R. App. P
. 42.1(a)(2), 43.2(e).





Appellants shall pay all costs of this appeal, for which let execution issue.

PER CURIAM

PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: April 8, 2004







FOOTNOTES
1:See 
Tex. R. App. P. 47.4.